Citation Nr: 1241417	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  03-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating for lumbar spine stenosis, rated as 20 percent disabling prior to February 4, 2003.

2.  Entitlement to a rating for lumbar spine stenosis, rated as 40 percent disabling from February 4, 2003.

3.  Entitlement to an initial rating for lumbar spine stenosis, rated as 20 percent disabling from June 10, 2003.

4.  Entitlement to an initial rating for cervical spine spondylosis, rated as 10 percent disabling prior to March 10, 2007.

5.  Entitlement to an initial rating for cervical spine spondylosis, rated as 20 percent disabling from March 10, 2007.

6.  Entitlement to an effective date prior to July 23, 2009, for the award of a total disability rating based on individual unemployability (TDIU).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972 and from August 1972 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In March 2004, the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of his testimony is associated with the claims file.

In correspondence received in November 2011, prior to the certification of the appeal, the Veteran's private attorney indicated that he was withdrawing power of attorney on behalf of the Veteran.  The Veteran has not identified another representative.  Accordingly, he proceeds unrepresented.

In a March 2010 rating decision, the RO awarded entitlement to TDIU, effective from July 23, 2009.  The effective date of that award has not been appealed.  Ordinarily, an unappealed effective date for such an award would not be disturbed.  However, in Rice v. Shinseki, 22 Vet App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is a derivative claim to a claim for increased rating, and not a freestanding claim.  Accordingly, the issue of an earlier effective date for the grant of TDIU is also on appeal before the Board and is reflected on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected lumbar and cervical spine disabilities.  Unfortunately, a remand is required in this case.

VA treatment records in the claims file are current only as of March 2010, and more recent records are not available for the Board's review via Virtual VA.  The outstanding VA records may be pertinent to the claims on appeal.  Thus on remand, any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  The RO should also contact the Veteran and ask that he identify any additional, pertinent non-VA treatment records that are outstanding.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, the most recent VA C&P examination of the Veteran's lumbar spine disability was in March 2009; more than three years ago.  The most recent VA examination of the cervical spine, to include range of motion testing, was conducted in June 2008.  In light of the state of the record, the Board finds that the claim should be remanded for an examination to assess the current severity of these disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

As noted, TDIU was awarded in March 2010 rating decision and was made effective from July 23, 2009.  As TDIU is an aspect of a claim for a higher rating, a claim for a TDIU has also been pending since the Veteran appealed the initial ratings assigned for his service-connected lumbar and cervical spine disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the evidence of record, the Board finds that a retrospective medical opinion addressing the level of occupational impairment from the Veteran's service-connected disabilities, for the period from March 29, 2002, to July 23, 2009, would be most helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

Finally, the outcome of the increased rating claims for the lumbar and cervical spine disabilities may have an impact on the Veteran's pending claim for a TDIU; therefore these issues are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Accordingly, a decision by the Board on the claim for a TDIU would, at this point, be premature. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to identify any additional sources of VA and non-VA treatment for his lumbar and cervical spine disabilities.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already of record, including any pertinent VA treatment records dated since March 2010.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing the nature, extent and severity of his lumbar and cervical spine disabilities, and the impact of these disabilities (and other service-connected disabilities) on his ability to secure or follow a substantially gainful occupation for the period prior to July 23, 2009.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA examination to evaluate the severity of his lumbar and cervical spine disabilities.  The claims folder must be made available to and reviewed by the examiner.  The examiner should identify all orthopedic and neurologic pathology found to be present and determine the nature, extent, frequency and severity of any such impairment.  All findings should be set forth in the examination report.

All appropriate tests should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar and cervical spine, i.e., the extent of his pain-free motion. 

In addition, if possible, the examiner should state whether the lumbar and cervical spine disabilities have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner should also discuss the nature, extent and severity of radiculopathy or neuropathy found to be present.

The examiner is further asked to provide a retrospective medical opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected lumbar and cervical spine disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation for the period between March 29, 2002 and July 23, 2009.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the appeal, to include entitlement to a TDIU.  If any determination remains unfavorable, the Veteran should be provided with a Supplemental Statement of the Case that summarizes the pertinent evidence and fully cites the applicable legal provisions.  He should be afforded an opportunity to respond before the case is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

